 

Exhibit 10.48
 
 
MODIFICATION NUMBER FOUR
TO MASTER LOAN AGREEMENT
 
THIS MODIFICATION NUMBER FOUR TO MASTER LOAN AGREEMENT (the “Agreement”), dated
as of October 21, 2010 between NP FLM L.L.C., a Delaware limited liability
company, Premier NSN L.L.C., a Delaware limited liability company, Asbury
Atlanta Jaguar L.L.C., a Delaware limited liability company, Asbury Atlanta LEX
L.L.C., a Delaware limited liability company, CN Motors, LTD., a Florida limited
partnership, C&O PROPERTIES, LTD., a Florida limited partnership, CFP Motors,
LTD., a Florida limited partnership, Avenues Motors, Ltd., a Florida limited
partnership, AF Motors, L.L.C., a Delaware limited liability company, ALM
Motors, L.L.C., a Delaware limited liability company, Asbury-Deland Imports,
L.L.C., a Delaware limited liability company, Coggin Chevrolet L.L.C., a
Delaware limited liability company, Coggin Cars L.L.C., a Delaware limited
liability company, CH Motors, Ltd., a Florida limited partnership, HFP Motors
L.L.C., a Delaware limited liability company, Crown GPG L.L.C., a Delaware
limited liability company, CROWN CHV L.L.C., a Delaware limited liability
company, Crown GHO L.L.C., a Delaware limited liability company, Crown GDO
L.L.C., a Delaware limited liability company, Crown RIB L.L.C., a Delaware
limited liability company, Crown Motorcar Company L.L.C., a Delaware limited
liability company, Asbury Automotive Atlanta L.L.C., a Delaware limited
liability company, McDavid Irving-Hon, L.L.C., a Delaware limited liability
company, McDavid Plano-Acra, L.L.C., a Delaware limited liability company,
McDavid Austin-Acra, L.L.C., a Delaware limited liability company, McDavid
Houston-Hon, L.L.C., a Delaware limited liability company, McDavid Houston-Niss,
L.L.C., a Delaware limited liability company, ASBURY AUTOMOTIVE TEXAS REAL
ESTATE HOLDINGS L.L.C., a Delaware limited liability company and ASBURY
AUTOMOTIVE ST. LOUIS, L.L.C., a Delaware limited liability company (each
referred to herein individually and collectively as “Borrower”), and WELLS FARGO
BANK, N.A., a national banking association, as successor by merger to Wachovia
Bank, National Association (together with its successors and assigns, “WFBNA”)
and WACHOVIA FINANCIAL SERVICES, INC., a North Carolina corporation (together
with its successors and assigns, “WFSI”) (WFBNA and WFSI referred to herein
individually and collectively as “Lender”).
 
RECITALS
 
A.Lender is the holder of certain Notes, as modified from time to time, executed
and delivered by Borrower.
B.Lender is the holder of certain other loan documents, including without
limitation, a Master Loan Agreement, dated as of June 4, 2008, as modified from
time to time, between Lender and each Borrower, other than Asbury Automotive St.
Louis, L.L.C. (the “Loan Agreement”).
C.Borrower and Lender have agreed to modify the terms of the Loan Agreement as
set forth herein to consolidate certain loans owed by Asbury Automotive St.
Louis, L.L.C. to Lender and the parties wish to include Asbury Automotive St.
Louis as a Borrower and a party to the Loan Agreement.
 
In consideration of Lender's continued extension of credit and the agreements
contained herein, the parties agree as follows:
 
AGREEMENT
ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most recent Commercial
Loan Invoices sent to Borrower with respect to the Obligations under each Note
is correct.

2

--------------------------------------------------------------------------------

 

DEFINITIONS. Terms used in this Agreement which are capitalized and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.
MODIFICATIONS.
1.The Loan Agreement is hereby amended by deleting the defined term “WBNA”
throughout and replacing it with the defined term “WFBNA”.
2.The term “Borrower” as defined in the Loan Agreement is hereby amended to
include Asbury Automotive St. Louis, L.L.C., a Delaware limited liability
company.
3.Section 1.1 “Defined Terms” of the Loan Agreement is hereby amended as
follows:
(a)The definition of “Applicable Margin” is hereby deleted in its entirety and
the following new definition of “Applicable Margin” is hereby substituted in
lieu thereof:
“'Applicable Margin' means, (a) as to any portion of any Loan, other than the
St. Louis Loan, that is a LIBOR Loan, 2.95%, and (b) as to any portion of the
St. Louis Loan, 3.60%.”
(b)The definition of “Change in Control” is hereby amended by deleting the word
“Guarantor” throughout and replacing it with the name “Asbury Automotive Group,
Inc.”
(c)The definition of “Closing Date” is hereby deleted in its entirety and the
following new definition of “Closing Date” is hereby substituted in lieu
thereof:
“'Closing Date' means, as to each Loan, the date on which all of the conditions
precedent in Section 3 of this Agreement are satisfied as to such Loan and such
Loan is made under this Agreement.”
(d)The definition of “Guarantor” is hereby deleted in its entirety and the
following new definition of “Guarantor” is hereby substituted in lieu thereof:
“'Guarantor' means Asbury Automotive Group, Inc. and any other Person now or
hereafter guaranteeing, endorsing or otherwise becoming liable for any
Obligations of Borrower, which, solely as to the St. Louis Loan, shall include,
without limitation, each St. Louis Guarantor”
(e)The following new definition of “Ground Lease” is hereby added thereto:
“'Ground Lease' means that certain lease dated as of July 18, 1986, as amended
from time to time, between The Gelber Family Limited Partnership and Gelber and
Bank, L.L.C., as landlord, and Luxus Imports Company, as tenant, which covers
that certain portion of the St. Louis Property located at 740 Center Parkway
Drive, 11912 and 11904 Olive Boulevard and 749 Decker Lane, Creve Coeur, St.
Louis County, Missouri, as such lease has been assigned and assumed pursuant to
that certain Assignment and Assumption of Lease by and between Sieben, Inc.
(successor in interest to Luxus Imports Company), as assignor, and Asbury St.
Louis Gen L.L.C., as assignee, and as further assigned and assumed pursuant to
that certain Assignment and Assumption of Lease by and between Asbury St. Louis
Gen L.L.C., as assignor, and St. Louis Borrower, as assignee.”
(f)The definition of “Interest Period” is hereby amended by deleting subsection
(c) in its entirety and substituting the following new subsection (c) in lieu
thereof:
“(c) any Interest Period that would otherwise extend past the applicable
Termination Date for such Loan and shall end on the applicable Termination Date
for such Loan.”
(g)The definition of “Obligations” is hereby deleted in its entirety and the
following new definition of “Obligations” is hereby substituted in lieu thereof:

3

--------------------------------------------------------------------------------

 

“'Obligations' means, with respect to each Borrower, all obligations now or
hereafter owed to Lender or any Affiliate of Lender by such Borrower related to
the Loans, this Agreement or the Loan Documents, including, without limitation,
amounts owed or to be owed under the terms of the Loan Documents, or arising out
of the transactions described therein, including, without limitation, the Loans,
all fees, all existing and future obligations under any Swap Agreements between
Lender or any Affiliate of Lender and such Borrower or Guarantor which are
executed in connection with or related to the Loans (including obligations under
such Swap Agreements entered into prior to any transfer or sale of Lender's
interests hereunder if Lender ceases to be a party hereto), all costs of
collection, attorneys' fees and expenses of or advances by Lender which Lender
pays or incurs in discharge of obligations of such Borrower under the Loan to
such Borrower or to inspect, repossess, protect, preserve, store or dispose of
any Collateral owned by such Borrower, whether such amounts are now due or
hereafter become due, direct or indirect and whether such amounts due are from
time to time reduced or entirely extinguished and thereafter re-incurred.”
(h)The following new definition of “Prime Landlord” is hereby added thereto:
“'Prime Landlord' means collectively The Gelber Family Limited Partnership and
Gelber and Bank, L.L.C., and any other landlord under the Ground Lease.”
(i)The following new definition of “St. Louis Borrower” is hereby added thereto:
“'St. Louis Borrower' means Asbury Automotive St. Louis, L.L.C.”
(j)The following new definition of “St. Louis Guarantor” is hereby added
thereto:
“'St. Louis Guarantor' means each, any and all of Asbury Automotive St. Louis
II, L.L.C., Asbury St. Louis Lex L.L.C., Asbury St. Louis Cadillac L.L.C. and
Asbury St. Louis LR L.L.C.”
(k)The following new definition of “St. Louis Loan” is hereby added thereto:
“'St. Louis Loan' means that certain Term Loan made by WFBNA to St. Louis
Borrower dated as of October 21, 2010.”
(l)The following new definition of “St. Louis Property” is hereby added thereto:
“'St. Louis Property' means each, any and all of the real property located at
11830 Olive Boulevard, Creve Coeur, St. Louis County, Missouri; 734 Center
Parkway Drive, Creve Coeur, St. Louis County, Missouri; 740 Center Parkway
Drive, 11912 and 11904 Olive Boulevard and 749 Decker Lane, Creve Coeur, St.
Louis County, Missouri; 630 - 648 Decker Lane, Creve Coeur, St. Louis County,
Missouri; and 777 Decker Lane, Creve Coeur, St. Louis County, Missouri (777
Decker Lane formerly known as 712 Emerson Road, 737 Decker Lane and 601 & 701
Center Parkway Drive, Creve Coeur, St. Louis County, Missouri).”
(m)The definition of “Tenant” is hereby deleted in its entirety and the
following new definition of “Tenant” is hereby substituted in lieu thereof:
“'Tenant' means each, any and all of Asbury St. Louis Lex, L.L.C., Asbury St.
Louis Cadillac L.L.C. and Asbury St. Louis LR L.L.C., each of which is a tenant
of the St. Louis Property and each, any and all other tenants under a Lease for
any Property.”
(n)The definition of “Term Loan Maturity Date” is hereby deleted in its entirety
and the following new definition of “Term Loan Maturity date” is hereby
substituted in lieu thereof:
“'Term Loan Maturity Date' means, (a) as to any Term Loan, other than the St.
Louis Loan, June 4,

4

--------------------------------------------------------------------------------

 

2013, and (b) as to the St. Louis Loan, November 1, 2015.”
4.Section 2.1.4 is hereby amended by adding the following sentence at the end
thereof:
“Notwithstanding anything set forth herein to the contrary, the proceeds of the
St. Louis Loan shall be used solely by St. Louis Borrower to refinance existing
real estate mortgage loans owed to Lender which encumber the St. Louis
Property.”
5.Section 2.1.5(a) of the Loan Agreement is hereby amended by deleting the
second sentence in its entirety and substituting the following in lieu thereof:
“Each Term Note shall be in the form of Exhibit A-5 attached hereto for each
Term Loan, other than the St. Louis Loan, and in the form of Exhibit A-7
attached hereto for the St. Louis Loan, which Term Note for each such Term Loan,
in addition to the records of Lender, shall evidence the Term Loan and interest
accruing thereon.”
6.Section 3.2.8 of the Loan Agreement is hereby amended by deleting the word
“Guarantor” and replacing it with the name “Asbury Automotive Group, Inc.”
7.Section 4.21 of the Loan Agreement is hereby deleted in its entirety and the
following new Section 4.21 is hereby substituted in lieu thereof:
“4.21    Use and Operation of Property. Except to the extent disclosed on
Exhibit 4.21 hereof, each Property is used and operated by Borrower or by the
Tenant of the St. Louis Property, as the case may be, exclusively for the
franchised retail motor vehicle sales, service or other related purposes as
identified on Exhibit 4.21 hereof.”
8.Section 4.26 of the Loan Agreement is hereby deleted in its entirety and the
following new Section 4.26 is hereby substituted in lieu thereof:
“4.26    Possession of Property. Except as disclosed on Exhibit 4.26 solely as
to the St. Louis Property, Borrower is the owner and occupier of the Property
and no other Person has any possessory interest in the Property or right to
occupy the same.”
9.Section 4.30 of the Loan Agreement is hereby deleted in its entirety and the
following new Section 4.30 is hereby substituted in lieu thereof:
“4.30    Franchise Agreements. Each Franchise Agreement is valid and in full
force and effect, including, without limitation, the Franchise Agreement between
St. Louis Borrower and the Infiniti Division of Nissan North America, Inc. St.
Louis Borrower and the Infiniti Division of Nissan North America, Inc. have
agreed to extend the term of their Franchise Agreement through August 31, 2015
and St. Louis Borrower will promptly deliver to Lender a copy of the signed
agreement evidencing such extension. Borrower has not received any notice of
termination of any Franchise Agreement.”
10.The Loan Agreement is hereby amended by adding the following new Section 4.32
thereto:
“4.32    Leases. Except as to the Ground Lease, St. Louis Borrower is the owner
and lessor of landlord's interest in each Lease at the St. Louis Property. No
Person has any possessory interest in the St. Louis Property or right to occupy
the same except under and pursuant to the provisions of each Lease and except
for Prime Landlord's right and interest in that portion of the St. Louis
Property covered by the Ground Lease. There has been no prior sale, transfer or
assignment, hypothecation or pledge of the Lease or of the rents received
therein. St. Louis Borrower has delivered to Lender a true and complete copy of
each Lease. Each Lease is in full force and effect and (a) there are no defaults
thereunder by either party and there are no conditions that, with the passage of
time or the giving of notice, or

5

--------------------------------------------------------------------------------

 

both, would constitute defaults thereunder; (b) no rent (including security
deposits) has been paid more than one (1) month in advance of its due date; (c)
there are no offsets or defenses to the payment of any portion of the rents; (d)
all work to be performed by Borrower under the Lease has been performed as
required and has been accepted by the applicable Tenant, and any payments, free
rent, partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by St. Louis Borrower to any Tenant has already
been received by such Tenant; (e) the Tenant under each Lease has not assigned
its Lease or sublet all or any portion of the premises demised thereby, no
Tenant holds its leased premises under assignment or sublease, nor does anyone
except such Tenant and its employees occupy such leased premises; (f) except to
the extent expressly set forth in the Lease, no Tenant under any Lease has a
right or option pursuant to such Lease or otherwise to purchase all or any part
of the leased premises or the building of which the leased premises are a part;
(g) no Tenant under any Lease has any right or option for additional space in
the Improvements; (h) the term of each Lease has commenced; (i) payment of base,
fixed or minimum rent under each Lease has commenced; (j) the related Franchise
Agreements are in full force and effect; and (k) no Hazardous Materials have
been disposed, stored or treated by any Tenant under any Lease on or about the
leased premises in violation of Environmental Law nor does St. Louis Borrower
have any knowledge of any Tenant's intention to use its leased premises for any
activity which, directly or indirectly, involves the use, generation, treatment,
storage, disposal or transportation of any Hazardous Materials in violation of
Environmental Law or the Lease.”
11.Section 5.9 of the Loan Agreement is hereby amended by adding the following
phrase at the end of the first sentence thereof:
“; and (e) all notices of default or other material notices from any Tenant to
any Borrower and, in the case of the St. Louis Property, all notices of default
and other material notices from Prime Landlord.”
12.Section 5.15 of the Loan Agreement is hereby amended by deleting the word
“Guarantor” and replacing it with the name “Asbury Automotive Group, Inc.”
13.The Loan Agreement is hereby amended by adding the following new Section 5.27
thereto:
“5.27    Ground Lease. St. Louis Borrower is lessee under the Ground Lease. St.
Louis Borrower has delivered to Lender a true copy of the Ground Lease and all
amendments and modifications thereto and neither St. Louis Borrower nor, to St.
Louis Borrower's Knowledge, Prime Landlord is in default thereunder. St. Louis
Borrower agrees to notify Lender promptly of default by any party under the
Ground Lease and deliver to Lender copies of any written notice of default
received by St. Louis Borrower. St. Louis Borrower shall perform all of its
obligations under the Ground Lease. St. Louis Borrower shall not, without the
prior written consent of Lender, agree to the surrender, cancellation, or
modification of the Ground Lease or subordination of the Ground Lease to any
deed of trust, mortgage or other interest. Any such surrender, cancellation,
modification or subordination of the Ground Lease made without such consent
shall be void. At the reasonable request of Lender, St. Louis Borrower shall,
from time to time, obtain estoppel certificates from Prime Landlord in
accordance with the terms of the Ground Lease. St. Louis Borrower agrees that in
the event it acquires any additional interest in the real estate and personal
property that is subject to the Ground Lease, the Ground Lease shall not be
extinguished by merger and the lien of the Mortgage shall extend to and include
such interest.”
14.Section 6.1(f) of the Loan Agreement is hereby amended by deleting the period
at the end thereof and replacing it with the following: “; and”.
15.Section 6.1 of the Loan Agreement is hereby amended by adding the following
new subsection (g)

6

--------------------------------------------------------------------------------

 

thereto:
“(g)    As to Asbury Automotive St. Louis, L.L.C., any Debt incurred under any
Swap Agreements with Lender (or with any of its Affiliates) or incurred as a
result of compliance with the covenant contained in Section 7.4 hereof entitled
“Hedge Covenant”.
16.Section 6.12 of the Loan Agreement is hereby deleted in its entirety and the
following new Section 6.12 is hereby substituted in lieu thereof:
“6.12    Franchise. Shall not use the Property or permit the Property to be used
for any different or additional franchise from the franchise operated at the
Property as of the Closing Date (as set forth on Exhibit 4.21 hereof) (the
'Original Franchise') without the prior written consent of Lender. Without
limiting the generality of the foregoing, Asbury Automotive St. Louis, L.L.C.
shall not use the St. Louis Property or permit the St. Louis Property to be used
for the sale or servicing of Fisker Automotive, Inc. vehicles whether under that
certain Retailer Agreement effective as of October 29, 2009 between St. Louis
Borrower and Fisker Automotive, Inc. or otherwise without the prior written
consent of Lender. Notwithstanding anything set forth in this Section 6.12 to
the contrary, Borrower may use the Property or permit the Property to be used
for an additional franchise so long as, within thirty (30) days of such
occurrence (a) Borrower provides Lender written notice of the addition of a
franchise, (b) Borrower provides Lender a copy of the applicable Franchise
Agreement, and (c) unless the Lender otherwise consents in writing, the Original
Franchise is still operated at the Property. If an Affiliate of Asbury
Automotive Group, Inc. (other than Borrower) is the franchisee of such
additional or different (as approved) franchise operated at the Property, then
Lender may require, and Borrower shall cause, such Affiliate to execute a
Guaranty Agreement for the applicable Loan in the form of and subject to such
terms as Lender may reasonably require.”
17.Section 6.13 of the Loan Agreement is hereby amended by adding the following
phrase at the beginning thereof:
“Except for Leases for the St. Louis Property existing as of the Closing Date
and disclosed on Exhibit 6.13 hereto,”.
18.The Loan Agreement is hereby amended by adding the following new Section 7.4
thereto:
“7.4    Hedge Covenant. St. Louis Borrower shall, at all times, hedge the
floating interest expense of the St. Louis Loan for the full term of the St.
Louis Loan by maintaining one or more interest rate swap transactions with
Lender or an Affiliate of Lender (or with another financial institution approved
by Lender in writing in its reasonable discretion) in an aggregate notional
amount equal to the outstanding principal balance of the St. Louis Loan
originally scheduled to be outstanding over its term when the hedge is executed
and providing for a fixed rate acceptable to Lender, with St. Louis Borrower
making fixed rate payments and receiving floating rate payments to offset
changes in the variable interest expense of the related Loan, all upon terms and
subject to such conditions as shall be acceptable to Lender (or if such
transaction is with another financial institution, all upon terms and subject to
such conditions as shall be approved by Lender in writing in its reasonable
discretion). Any prepayment, acceleration, reduction, increase or any change in
the terms of the St. Louis Loan will not alter the notional amount of any such
interest rate swap transactions or otherwise affect St. Louis Borrower's
obligation to continue making payments under any such interest rate swap
transactions, which will remain in full force and effect notwithstanding any
such prepayment, acceleration, reduction, increase or change, subject to the
terms of such interest rate swap transactions.”
19.The Loan Agreement is hereby amended by adding the following new Section 7.5
thereto:

7

--------------------------------------------------------------------------------

 

“7.5    Purchase of Fee Interest in St. Louis Property. If St. Louis Borrower
shall purchase a fee interest in that portion of the St. Louis Property covered
by the Ground Lease and pursuant to the terms of the Ground Lease, then St.
Louis Borrower shall promptly grant a Mortgage in such fee interest to Lender.”
20.Section 8.1.6 of the Loan Agreement is hereby amended by adding the phrase
“or any St. Louis Guarantor” after the word “Borrower”.
21.Section 8.1.7 of the Loan Agreement is hereby amended by deleting the word
“Guarantor” throughout and replacing it with the name “Asbury Automotive Group,
Inc.”
22.Section 8.1.11 of the Loan Agreement is hereby amended by adding the phrase
“or any St. Louis Guarantor” after the word “Borrower”.
23.Section 8.1.12 of the Loan Agreement is hereby amended by deleting the word
“Guarantor” throughout and replacing it with the name “Asbury Automotive Group,
Inc.”
24.Section 8.1.14 of the Loan Agreement is hereby deleted in its entirety and
the following new Section 8.1.14 is hereby substituted in lieu thereof:
“8.1.14 Leases; Use. Except as otherwise provided in this Agreement, the lease
of any Property to any Person or the termination of any Lease identified on
Exhibit 6.13 hereof or the termination of the Ground Lease, or any Borrower or,
solely as to the St. Louis Property, any Tenant shall cease to use and occupy
any Property in the same manner as it currently uses and occupies such Property;
or”
25.Section 10.4 of the Loan Agreement is hereby deleted in its entirety and the
following new Section 10.4 is hereby substituted in lieu thereof:
“10.4    Notices. Any notice or other communication hereunder or under the Notes
to any party hereto or thereto shall be by hand delivery, overnight delivery via
nationally recognized overnight delivery service, telegram, or registered or
certified United States mail with return receipt and unless otherwise provided
herein shall be deemed to have been given or made when delivered, telegraphed
or, if sent via United States mail, when receipt signed by the receiver, postage
prepaid, addressed to the party at its address specified below (or at any other
address that the party may hereafter specify to the other parties in writing):
Lender:
Wells Fargo Bank, N.A.
Mail Code VA7628 / R4057-01Z
P. O. Box 13327
Roanoke, VA 24040
 
 
 
 
-and-
 
 
 
 
 
Wachovia Financial Services, Inc.
c/o Wells Fargo Bank, N.A.
Mail Code VA7628 / R4057-01Z
P. O. Box 13327
Roanoke, VA 24040
 
 
 
 
-or-
 
 
 
 
 
Wells Fargo Bank, N.A.
Mail Code VA7628 / R4057-01Z
7711 Plantation Road
Roanoke, VA 24019


8

--------------------------------------------------------------------------------

 

 
 
 
 
-and-
 
 
 
 
 
Wachovia Financial Services, Inc.
c/o Wells Fargo Bank, N.A.
Mail Code VA7628 / R4057-01Z
7711 Plantation Road
Roanoke, VA 24019
 
 
 
with copies to:
Wells Fargo Dealer Services
100 North Main Street (D4001-081)
Winston-Salem, NC 27150
Attn.: National Accounts Director
 
 
 
 
-and-
 
 
 
 
 
Marcus, Brody, Ford, Kessler & Sahner, L.L.C.
5 Becker Farm Road
Roseland, NJ 07068
Attn.: Jane L. Brody, Esq.
 
 
 
Borrower:
At the address set forth on Exhibit 10.4 hereof.
 
 
 
with copies to:
Asbury Automotive Group, Inc.
2905 Premiere Parkway
Suite 300
Duluth, GA 30097
Attn: Vice President - General Counsel
 
 
 
 
-and-
 
 
 
 
 
Asbury Automotive Group, Inc.
2905 Premiere Parkway
Suite 300
Duluth, GA 30097
Attn: Vice President - Corporate Development & Real Estate
 
 
 
 
-and-
 
 
 
 
 
Hill Ward Henderson
101 East Kennedy Boulevard, Suite 3700
Tampa, Florida 33602
Attn: R. James Robbins, Jr.

 
26.Exhibit A-4 of the Loan Agreement is hereby amended by adding (a) “Asbury
Automotive St. Louis, L.L.C.” under the column entitled “Name of Term Loan
Borrower”, and (b) “$22,473,727.97” in the corresponding row under the column
entitled “Original Principal Amount of Term Loan”.
27.Exhibit A-6 of the Loan Agreement is hereby amended by adding (a) “Asbury
Automotive St. Louis, L.L.C.” under the column entitled “Name of Term Loan
Borrower”, (b) “11830 Olive Boulevard, Creve Coeur, St. Louis County, Missouri;
734 Center Parkway Drive, Creve Coeur, St. Louis County, Missouri; 740 Center
Parkway Drive, 11912 and 11904 Olive Boulevard and 749 Decker Lane, Creve Coeur,
St. Louis County, Missouri; 630 - 648 Decker Lane, Creve Coeur, St. Louis
County, Missouri; and 777 Decker Lane, Creve Coeur, St. Louis County, Missouri
(777 Decker Lane formerly known as 712 Emerson Road, 737 Decker Lane and 601 &
701 Center Parkway Drive, Creve Coeur, St. Louis County, Missouri)” in the
corresponding row under the column entitled “Term Loan Property”, and (c) “No.
33” in the corresponding

9

--------------------------------------------------------------------------------

 

row under the column entitled “Property No.”.
28.The Loan Agreement is hereby amended by adding the attached new Exhibit A-7.
29.Exhibit 4.7 of the Loan Agreement is hereby deleted and replaced with the
attached updated Exhibit 4.7.
30.Exhibit 4.9 of the Loan Agreement is hereby deleted and replaced with the
attached updated Exhibit 4.9.
31.Exhibit 4.13 of the Loan Agreement is hereby deleted and replaced with the
attached updated Exhibit 4.13.
32.Exhibit 4.20 of the Loan Agreement is hereby deleted and replaced with the
attached updated Exhibit 4.20.
33.Exhibit 4.21 of the Loan Agreement is hereby deleted and replaced with the
attached updated Exhibit 4.21.
34.The Loan Agreement is hereby amended by adding the attached new Exhibit 4.26.
35.The Loan Agreement is hereby amended by adding the attached new Exhibit 6.13.
36.Exhibit 10.4 of the Loan Agreement is hereby deleted and replaced with the
attached updated Exhibit 10.4
ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower acknowledges and represents that
the Note, the Loan Agreement and other Loan Documents, as amended hereby, are in
full force and effect without any defense, counterclaim, right or claim of
set-off; that no Event of Default under the Loan Documents has occurred, all
representations and warranties contained in the Loan Documents are true and
correct as of the date hereof, all necessary action to authorize the execution
and delivery of this Agreement has been taken; and this Agreement is a
modification of an existing obligation and is not a novation.
COLLATERAL. Borrower acknowledges and confirms that there have been no changes
in the ownership of any Collateral since the Collateral was originally pledged;
Borrower acknowledges and confirms that the Lender has existing, valid first
priority security interests and liens in the Collateral; and that such security
interests and liens shall secure Borrower's Obligations, including any
modification of the Note or Loan Agreement, if any, and all future
modifications, extensions, renewals and/or replacements of the Loan Documents.
MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the Jurisdiction as originally provided in the Loan Documents,
without reference to the Jurisdiction's conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, and
then the Loan Agreement, shall control. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which when taken together shall constitute but one and the

10

--------------------------------------------------------------------------------

 

same instrument. Any signature delivered by a party by facsimile transmission
shall be deemed to be an original signature hereto. LIMITATION ON LIABILITY;
WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING LENDER BY
ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM (A “DISPUTE”) THAT
MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE
A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (A) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (B) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE DISPUTE IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. Final Agreement. This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.
ARBITRATION. Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any claim or controversy arising out of
or relating to the Loan Documents between parties hereto shall be resolved by
binding arbitration conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and the Federal Arbitration Act. Disputes may include,
without limitation, tort claims, counterclaims, a dispute as to whether a matter
is subject to arbitration, or claims arising from documents executed in the
future, but shall specifically exclude claims brought as or converted to class
actions. A judgment upon the award may be entered in any court having
jurisdiction. Notwithstanding the foregoing, this arbitration provision does not
apply to disputes under or related to swap agreements. Special Rules. All
arbitration hearings shall be conducted in Charlotte, North Carolina. A hearing
shall begin within 90 days of demand for arbitration and all hearings shall
conclude within 120 days of demand for arbitration. These time limitations may
not be extended unless a party shows cause for extension and then for no more
than a total of 60 days. The expedited procedures set forth in Rule 51 et seq.
of the Arbitration Rules shall be applicable to claims of less than
$1,000,000.00. Arbitrators shall be licensed attorneys selected from the
Commercial Financial Dispute Arbitration Panel of the AAA. The parties do not
waive applicable Federal or state substantive law except as provided herein.
Preservation and Limitation of Remedies. Notwithstanding the preceding binding
arbitration provisions, the parties agree to preserve, without diminution,
certain remedies that any party may exercise before or after an arbitration
proceeding is brought. The parties shall have the right to proceed in any court
of proper jurisdiction or by self-help to exercise or prosecute the following
remedies, as applicable: (a) all rights to foreclose against any real or
personal property or other security by exercising a power of sale or under
applicable law by judicial foreclosure including a proceeding to confirm the
sale; (b) all rights of self-help including peaceful occupation of real property
and collection of rents, set-off, and peaceful possession of personal property;
(c) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding; and (d) when applicable, a judgment by
confession of judgment. Any claim or controversy with regard to any party's
entitlement to such remedies is a Dispute. Waiver of Jury Trial. THE PARTIES
ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED
ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD TO A DISPUTE.
[Signatures on following page]

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Modification Number Four
to Master Loan Agreement to be duly executed under seal as of the day and year
first above written.
 
Property 1
 
CH MOTORS, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 2
 
CN MOTORS, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 3
BRIDGE
 
C&O PROPERTIES, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 4
 
COGGIN CARS L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 5
 
COGGIN CHEVROLET L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 6
 
AVENUES MOTORS, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


12

--------------------------------------------------------------------------------

 

Property 7
 
AF MOTORS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
 
 
And
 
 
 
 
 
ALM MOTORS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 8
 
ASBURY-DELAND IMPORTS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 9
 
HFP MOTORS L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 10
 
CFP MOTORS, LTD., a Florida limited partnership
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 11
 
CROWN GHO L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 12
 
CROWN GDO L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President


[Signatures continue on following page]
 
13 

--------------------------------------------------------------------------------

 

Property 13
 
CROWN GPG L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 13
 
CROWN CHV L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 14
BRIDGE
 
CROWN CHV L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 15
 
CROWN RIB L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 16
 
CROWN MOTORCAR COMPANY L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 17
 
ASBURY ATLANTA LEX L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 18
 
ASBURY ATLANTA JAGUAR L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 


[Signatures continue on following page]
 
14 

--------------------------------------------------------------------------------

 

Property 19
 
PREMIER NSN L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 20
 
NP FLM L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 21
 
ASBURY AUTOMOTIVE ATLANTA L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 22 and 23
 
MCDAVID IRVING-HON, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 24
 
ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C., a Delaware limited
liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 25
 
MCDAVID PLANO-ACRA, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 26, 30 and 32
 
MCDAVID HOUSTON-HON, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President

 

[Signatures continue on following page]
 
15 

--------------------------------------------------------------------------------

 

Property 27 and 29
 
MCDAVID HOUSTON-NISS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 28
 
MCDAVID AUSTIN-ACRA, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
Property 33
 
ASBURY AUTOMOTIVE ST. LOUIS, L.L.C., a Delaware limited liability company
 
 
 
 
By:
/s/Craig T. Monaghan
 
 
Craig Monaghan, its Vice President
 
 
 
 
 
Accepted in Winston-Salem, North Carolina:
 
 
 
 
 
WELLS FARGO BANK, N.A.,
as successor by merger to Wachovia Bank, National Association
 
By:
/s/Michael Burkitt
 
 
Name: Michael Burkitt
Title: Senior Vice President
 
 
 
 
 
WACHOVIA FINANCIAL SERVICES, INC.
 
By:
/s/Michael Burkitt
 
 
Name: Michael Burkitt
Title: Senior Vice President

 
 

[Signatures continue on following page]
 
16 

--------------------------------------------------------------------------------

 

EXHIBIT A-7
TERM NOTE FOR ST. LOUIS LOAN
 
See attached.

17

--------------------------------------------------------------------------------

 

EXHIBIT 4.7
 
Listed exceptions to coverage referenced in the following Title Insurance Policy
Proformas as continued and completed to date:
 
Borrower
Address of Property
First American Title Insurance Company Loan Proforma
CH Motors, Ltd.
11003 Atlantic Blvd.
Jacksonville, FL
Loan Proforma File No. NCS 349786H-DC72
CN Motors, Ltd.
10600 Atlantic Blvd.
Jacksonville, FL
Loan Proforma File No. NCS 349786I-DC72
C&O Properties, Ltd.
9401 Atlantic Blvd.
Jacksonville, FL
Loan Proforma File No. NCS 349786G - DC72
Coggin Cars L.L.C.
10564 Phillips Highway
Jacksonville, FL
Loan Proforma File No. NCS 349786J-DC 72
Coggin Cheverolet L.L.C.
10880 Phillips Hwy
Jacksonville, FL
Loan Proforma File No. NCS 349786K-DC72
Avenues Motors, Ltd.
10859 Phillips Hwy
Jacksonville, FL
Loan Proforma File No. NCS 349786E-DC72
AF Motors, L.L.C. & ALM Motors, L.L.C.
2655 N. Volusia Ave.
Orange City, Florida
Loan Proforma File No. NCS 349786A-DC72
Asbury-Deland Imports, L.L.C.
1580 S. Woodland Blvd.
Deland, FL
Loan Proforma File No. NCS 349786D-DC72
HFP Motors L.L.C.
4550 U.S. Hwy 1 S.
Ft. Pierce, FL
Loan Proforma File No. NCS 349786R - DC72
CFP Motors, Ltd.
4500 U.S. Hwy 1 S.
Ft. Pierce, FL
Loan Proforma File No. NCS 349786F-DC72
Crown GHO L.L.C.
3633 W. Wendover Ave.
Greensboro, NC
Loan Proforma File No. NCS 349786N - DC72
Crown GDO L.L.C.
3710 W. Wendover Ave.
Greensboro, NC
Loan Proforma File No. NCS 349786M- DC72
Crown GPG L.L.C.
719 Camann Street
Greensboro, NC
Loan Proforma File No. NCS 3497860-DC72
Crown CHV L.L.C.
1730 US HWY 15
Chapel Hill, NC
Loan Proforma File No. NCS 349786L-DC72
Crown RIB L.L.C.
8704/8710 Broad Street
Richmond, VA
Loan Proforma File No. NCS 349786Q - DC72
Crown Motorcar Company L.L.C.
1295 Richmond Rd.
Charlottsville, VA
Loan Proforma File No. NCS 349786P - DC72
Asbury Atlanta LEX L.L.C.
980 Mansell Rd.
Roswell, GA
Loan Proforma File No. NCS 349786C - DC72
Asbury Atlanta Jaguar L.L.C.
11507 Alpharetta Hwy
Roswell, GA
Loan Proforma File No. NCS 349786B - CD72
Premier NSN L.L.C.
1 Commercial Drive &
Colonel Glenn Rd.
Little Rock, AR
Loan Proforma File No. NCS 349786T-DC72
NP FLM L.L.C.
5500 Starita Drive
Sherwood, AR
Loan Proforma File No. NCS 349786S-DC72
Asbury Automotive Atlanta L.L.C.
2500 Button Gwinnett Dr.
Gwinnett, GA
Loan Proforma File No. NCS 349786U - DC72
McDavid Irving-Hon, L.L.C.
3600, 3650 & 3700
W. Airport Freeway
Irving Texas
Loan Proforma File No. 08R15928A ND6


18

--------------------------------------------------------------------------------

 

Asbury Automotive Texas Real Estate L.L.C.
3900 W. Airport Freeway
Irving, TX
Loan Proforma File No. 08R15935-ND6
McDavid Plano Acra, L.L.C.
4051 W. Plano Parkway
Plano, TX
Loan Proforma File No. 08R15937-ND6
McDavid Houston-Hon, L.L.C.
11200 and 11304 Gulf Freeway Houston, TX
Loan Proforma File No. 08R15945 ND6
McDavid Houston-Niss, L.L.C.
109 Winkler Drive &
10540 Almeda-Genoa & 11911 Gulf Freeway
Houston, TX
Loan Proforma File No. 08R15954-ND6
McDavid Austin Acra, L.L.C.
13553 Research Blvd.
Austin, TX
Loan Proforma File No. 08R15941-ND6
Asbury Automotive St. Louis, L.L.C.
11830 Olive Boulevard
Creve Coeur, MO
Loan Proforma File No. NCS-454568-STLO

 

19

--------------------------------------------------------------------------------

 

EXHIBIT 4.9
JURISDICTION
 
See attached.
 

20

--------------------------------------------------------------------------------

 

EXHIBIT 4.13
ENVIRONMENTAL
ENVIRONMENTAL DISCLOSURES
 
•    
May 28, 2008 Letter of Inspection for Crown Paint and Body from Noble Oil
Services

•    
May 28, 2008 Letter of Inspection for Crown Chrysler Dodge from Noble Oil
Services

•    
May 28, 2008 Letter of Inspection for Crown Honda from Noble Oil Services

•    
May 28, 2008 Letter of Inspection for Coggin Honda Jacksonville, Coggin Ford
Lincoln Mercury, Coggin Honda Deland, and Coggin Motor Mall from Vantage Point
Enterprises, Inc.

•    
Generator's Non-hazardous Waste Profile Sheet dated May 27, 2008 for Coggin
Motor Mall from Waste Management/Ramtech Engineers

•    
Coggin Nissan Jacksonville First Quarter Groundwater Sampling Report dated April
18, 2008, provided by URS

•    
Coggin Nissan Jacksonville Soil Sampling Report dated April 15, 2008 from URS to
Florida Department of Environmental Protection

•    
Oil/Water Separator Removal Oversight Report for Nalley Jaguar by URS dated
October 23, 2000

•    
Limited Phase II Site Assessment for Nalley Jaguar by URS, dated August 21, 2000

•    
Invoice Dated December 28, 2007 for oil/water pickup and disposal at David
McDavid Acura, Austin by H&H Oil, Inc.

•    
FCC Environmental Service Order dated October 1, 2007 for North Point Nissan

•    
UST Tank Tightness Test Report dated April 15, 2008 for Nalley Lexus by
Environmental Resources Associates, Inc.

•    
Environmental Assessments, Inc. Asbestos Report dated February 27, 2008 for
Nalley Lexus Roswell

•    
Virginia Department of Environmental Quality Closure Letter for Crown BMW Mini
Richmond dated August 19, 1994

•    
Site Characterization Report/Tier 2 Revisions/Path Forward report to Missouri
Department of Natural Resources Hazardous Waste Program dated June 15, 2010 for
Asbury Automotive St. Louis, L.L.C. regarding the property at 11912 Olive
Boulevard, Creve Coeur, Missouri.

•    
Missouri Department of Natural Resources response letter dated September 9, 2010
to Asbury Automotive St. Louis, L.L.C.

 
Together with all of those certain environmental reports, assessments, letters
and related documents posted and available on iPortal, the web-based file
sharing program used to facilitate the sharing of due diligence information
relating to the transaction, a list of which follows on the succeeding pages.
 

21

--------------------------------------------------------------------------------

 

EXHIBIT 4.20
CONDEMNATION EVENTS
 
A.    
McDavid Honda of Irving (3650-3700 West Airport Freeway, Irving, TX (Property
22)); 3600-3630 West Airport Freeway, Irving, TX (Property 23); and 3900 Airport
Freeway, Irving, TX (Property 24); The Texas DOT has initiated proceedings to
condemn a portion of the Properties for an anticipated expansion of Airport
Freeway in Irving, Texas. See related documents listed below.

 
1.    
Initial Offer Letter dated October 15, 2007 from Robyn Vaughn, O.R. Colan
Associates, Inc. for Parcel 41

2.    
Initial Offer Letter dated October 29, 2007 from Robyn Vaughn, O.R. Colan
Associates, Inc. for Parcel 40

3.    
Initial Offer Letter dated October 15, 2007 from Robyn Vaughn, O.R. Colan
Associates, Inc. for Parcel 33

4.    
Three (3) Real Estate Appraisal Reports from Texas Department of Transportation
Sept. 2007

5.    
Offer of Settlement letter dated March 31, 2008 from Kelsoe, Anderson, Khoury &
Clark.

 
B.    
Kimco Avenues Walk, LLC ("Developer") and Coggin Cars L.L.C. (Property 4) and
Chevrolet L.L.C. (Property 5)(collectively, "Owner") entered into an Agreement
Regarding Detention Area and Cedar Street dated December 14, 2007, as amended by
the First Amendment to Agreement Regarding Detention Area and Cedar Street dated
October 5, 2010 (collectively, "Agreement"). In connection with the development
of a mixed-use project known as “Avenues Walk” located in the vicinity of the
detention, the Developer intends to widen and improve the existing Cedar Street
right of way adjacent to the Owner's parcels in accordance with the requirement
of the governmental authorities. Owner is willing to (i) grant to Developer a
temporary construction easement over the Cedar Street Area in order to construct
relocated Cedar Street and (ii) convey the Cedar Street Area to the City of
Jacksonville in exchange for the right granted to Owner to drain all surface and
stormwater from the Owner parcels currently served by the Existing Detention
Area to the Detention Parcel (as defined in the Agreement) pursuant to that
certain drainage easement agreement.

 
C.    
The City of Greensboro, North Carolina (the "City") offered to purchase a
portion of the Crown GHO, LLC property (Property 11) to install a new sidewalk.
The City offered Crown GHO $12,500.00 in exchange for the portion of the
property. A deed conveying that portion of the property to the City was recorded
on September 28,2010 in Book 7165, Page 1459, in Guilford County, North Carolina
and a release deed from Wells Fargo Bank was recorded the and release deed were
executed and recorded on September 28, 2010 in Book 7165, Page 1455, in Guilford
County, North Carolina.

 

22

--------------------------------------------------------------------------------

 

EXHIBIT 4.21
USES AND FRANCHISES
 
See attached.
 
Although St. Louis Borrower has entered into that certain Retailer Agreement
effective as of October 29, 2009 with Fisker Automotive, Inc., St. Louis
Borrower has never (a) conducted business as a Fisker Automotive, Inc.
franchisee, or (b) used or operated the St. Louis Property for the sale or
service of Fisker automobiles or for any other related purposes.
 

23

--------------------------------------------------------------------------------

 

EXHIBIT 4.26
OWNERSHIP AND POSSESSION
 
1.    
Asbury St. Louis Lex L.L.C., as tenant only, pursuant to that certain Lease
Agreement dated effective as of October 1, 2010 with Asbury Automotive St.
Louis, L.L.C., as Landlord for that certain portion of the property located at
11830 Olive Boulevard, Creve Coeur, Missouri.

 
2.    
Asbury St. Louis Cadillac L.L.C., as tenant only, pursuant to that certain Lease
Agreement dated effective as of October 1, 2010 with Asbury Automotive St.
Louis, L.L.C., as Landlord for that certain portion of the property located at
11830 Olive Boulevard, Creve Coeur, Missouri.

 
3.    
Asbury St. Louis LR L.L.C., as tenant only, pursuant to that certain Lease
Agreement dated effective as of October 1, 2010 with Asbury Automotive St.
Louis, L.L.C., as Landlord for that certain property located at 777 Decker Lane,
Creve Coeur, Missouri.

 
4.    
Lease agreement by and between Marvin Gelber, Robert S. Goldenhersh and Carolyn
Lasky, Trustee under Living Trust Agreement dated April 10, 1973, Louis Gelber,
Grantor, and Marvin Gelber, individually (collectively, “Landlord”) and Luxus
Imports Company, as tenant, dated July 18, 1986, as modified from time to time,
and evidenced by that Short Form Lease recorded on July 30, 1986 in Book No.
7953, Page No. 1222 of County of St. Louis, State of Missouri, as assigned to
Asbury St. Louis Gen L.L.C. pursuant to that certain Assignment and Assumption
of Lease between Sieben, Inc., as assignor, and Asbury St. Louis Gen L.L.C., as
assignee, dated December 18, 1997 and recorded in Book No. 11394, Page No. 2354
of County of St. Louis, State of Missouri, and as further assigned to Asbury
Automotive St. Louis, L.L.C., pursuant to that certain Assignment and Assumption
of Lease between Asbury St. Louis Gen L.L.C., as assignor, and Asbury Automotive
St. Louis, L.L.C., as assignee, dated January 31, 2003 and recorded February 7,
2003 in Book No. 14562, Page No. 2785 of County of St. Louis, State of Missouri
for that certain property located at 740 Center Parkway Drive, 749 Decker Lane,
11904 and 11912 Olive Boulevard, Creve Coeur, Missouri.

 

24

--------------------------------------------------------------------------------

 

EXHIBIT 6.13
LEASES FOR ST. LOUIS PROPERTY
 
1.    
Lease Agreement dated effective as of October 1, 2010 by and between Asbury
Automotive St. Louis, L.L.C., as Landlord, and Asbury St. Louis Lex L.L.C., as
Tenant;

 
2.    
Lease Agreement dated effective as of October 1, 2010 by and between Asbury
Automotive St. Louis, L.L.C., as Landlord, and Asbury St. Louis Cadillac L.L.C.,
as Tenant; and

 
3.    
Lease Agreement dated effective as of October 1, 2010 by and between Asbury
Automotive St. Louis, L.L.C., as Landlord, and Asbury St. Louis LR L.L.C., as
Tenant.


25

--------------------------------------------------------------------------------

 

EXHIBIT 10.4
NOTICES TO BORROWER
 
See attached.
 

26